     Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 1 of 13. PageID #: 1



                                                                                                          Page 2

           MOTION UNDER 28 U.S.C. § 2255 TO VACATE,SET ASIDE. OR CORRECT
                          SENTENCE BY A PERSON IN FEDERAL CUSTODY

                                                                                                      JUL - 5 2019
 United States District Court                                                                       LEKK U S. DIST 1ICT COURT
                                                       District
                                                                                                   .tPTHFUN ni<^TR   CT OF OHIO
                                                                                                            toled 3
 Name (under which you were convicted);                                      Docket or Case No.:
                             Asif Ahmed Salim                                3:18-CR-00186-JJH-1
 Place of Confinement:                                                  Prisoner No.:
                             F.C.I. Berlin                                          #86551-083
 UNITED STATES OF AMERICA                                     Movant (include name under which you were convicted)

                                                                          ASIF AHMED SALIM


                                                 MOTION


1. (a) Name and location of court that entered the judgment of conviction.you are challenging:
         Northern District of Ohio, Western Division
           1716 Spielbusch Avenue, Room #114
           Toledo, OH 43604
     (b) Criminal docket or case number (if you know): 3:18-CR-00186-JJH-(l)
2. (a) Date of the judgment of conviction (if you know): October 22, 2018

     (b) Date of sentencing:          October 22, 2018
3. Length of sentence: 72 months and Life term of Supervised Release
4. Nature of crime (all counts): Concealment of Financing, of Terrorism
         Count 1 .




5. (a) What was your plea? (Check one)
         (I) Not guilty □                 (2)   Guilty Sf         (3)     Nolo contendere (no contest) □
     (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count
     or indictment, what did you plead guilty to and what did you plead not guilty to?




6.   If you went to trial, what kind of trial did you have? (Check one)          Jury □           Judge only □
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 2 of 13. PageID #: 2
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 3 of 13. PageID #: 3
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 4 of 13. PageID #: 4
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 5 of 13. PageID #: 5
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 6 of 13. PageID #: 6
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 7 of 13. PageID #: 7
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 8 of 13. PageID #: 8
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 9 of 13. PageID #: 9
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 10 of 13. PageID #: 10
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 11 of 13. PageID #: 11
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 12 of 13. PageID #: 12
Case: 3:19-cv-01554-JJH Doc #: 1 Filed: 07/05/19 13 of 13. PageID #: 13
